Citation Nr: 1425900	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-26 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the left upper extremity, to include as secondary to service-connected disability of the right hand.

2.  Entitlement to service connection for a lung condition, other than asthma, to include as due to asbestos exposure in service.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for left CTS and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's COPD was not first manifest in service and the disability has not otherwise been shown to be etiologically related to service or in-service exposure to asbestos.

CONCLUSION OF LAW

A lung disability, other than asthma, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in May 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The May 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided VA examinations in September 2011 and September 2012 for his claimed lung disability.  The 2011 examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the September 2011 examiner concluded that the Veteran's chronic obstructive pulmonary disease (COPD) was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  The September 2012 examiner did not find any additional lung disabilities other than asthma and COPD.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (b).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background

The Veteran contends that he has a current lung disability related to asbestos exposure during his military service.  The Board notes that the Veteran is already in receipt of service connection for asthma.  Additionally, VA has determined that because the Veteran's military occupational specialty (MOS) was a fireman, it is highly probably that he was exposed to asbestos during his military service.  As such, the Board will assume that the Veteran was exposed to asbestos during his military service.

A review of the Veteran's service treatment records shows no lung-related complaints other than related to asthma.  He had occasional treatment for allergic rhinitis symptoms.  The service records were also devoid of any treatment for COPD.  Chest x-rays were mainly normal, except for some evidence of mild hyperaeration.  

Following service, the Veteran underwent pulmonary function testing (PFTs) in August 2001.  At that time, the PFTs showed a severe obstructive lung defect, but additional restrictive lung defect could not be excluded.  Noted was his past history of heavy smoking with current occasional smoking, and asthma in his youth.  The treating professional indicated that asbestos exposure and weight were possible reasons for the lung restriction.  

Treatment records from Maxwell AFB, dated in the mid-2000s, show a history of COPD, allergic rhinitis, and asthmatic bronchitis.  These records, however, do not attribute any of these to a disease, event, or injury during active duty, to include asbestos exposure.   

In February 2007, the Veteran was afforded a VA examination of the lungs.  During the PFTs, the examiner noticed that the Veteran exhibited "numerous hesitation remarks and very poor overlap, indicating poor performance technique and poor effort."  The examiner indicated that prior to the PFTs, the examiner tested his lungs and heard no wheezing and he had normal inspirations.  The examiner diagnosed mild COPD, and indicated that his PFTs show malingering and should be disregarded.  The examiner found no evidence of significant obstructive airway disease and noted that his PFT results are inconsistent with the physical findings.  The examiner opined that the Veteran's current symptoms are due to long-term cigarette smoking.  

In September 2011, the Veteran was afforded another VA lung examination, during which he was diagnosed as having moderate COPD and asthma.  The Veteran reported first noticing shortness of breath during service and was told he had asthma.  The examiner opined that the Veteran's COPD was less likely than not related to his military service.  In reaching this conclusion, the examiner opined that the COPD is most likely due to his 20 year history of smoking and there is insufficient evidence to show that he has a current lung disability attributable to asbestos exposure.  

In September 2012, the Veteran was afforded another VA lung examination, but this was specific to an increased rating claim for asthma (not on appeal).  The examiner noted that the Veteran's PFTs showed a marked obstructive defect, but are based on the patient's reported symptoms or lack thereof.  Also, a May 2013 VA respiratory examination showed that the Veteran had asthma, but no opinion was provided with respect to COPD.  

Initially, the Board notes that the Veteran has a current diagnosis of COPD.  Therefore, the crucial inquiry is whether this disability was caused by or otherwise related to his military service, to include as due to asbestos exposure.  The Board concludes that the preponderance of the evidence indicates it is not.

Most importantly, the September 2011 VA examiner's report includes thorough opinions finding no link between the Veteran's current COPD and his military service.  The VA examiner provided a detailed rationale and is consistent with the evidence of record.  He indicated that the Veteran was only shown to have shortness of breath due to asthma during service.  Both the 2007 and 2011 VA examiners opined that the Veteran's COPD was more likely due to his significant smoking history.  Additionally, in the September 2011 report, the examiner opined that there was insufficient evidence to show that the lung disability was caused or aggravated by exposure to asbestos.  

Given this rationale and the fact that the both the Veteran's claims file and the reported relevant and accurate history were considered by the examiner, the Board finds the February 2007 and September 2011 opinions to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

Thus, there is no credible or competent evidence of the onset of COPD in service.  Again, asthma was diagnosed and treated in service, but the Veteran is already in receipt of service connection for that disability.  Even assuming that the Veteran was exposed to asbestos while in service, there is no competent or credible evidence showing a link between asbestos exposure his claimed COPD. 

The Board appreciates the assertions made by the Veteran that his current COPD was caused or aggravated by exposure to asbestos.  The Board finds, however, that the Veteran is not competent to say that his COPD was caused or aggravated by asbestos exposure.  Although shortness of breath is a matter that can be observed and described by a lay person, a diagnosis of COPD is not.  Moreover, some of his symptoms can be observed and described by a lay person, but diagnosing it as secondary to exposure to asbestos is beyond the competency of a lay person.  Finally, he lacks the specialized knowledge to connect a current diagnosis of COPD to his service.  The former represents an observed cause and effect relationship, while the latter relies upon medical knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, a man is aware he is limping, but may not be able to identify the actual reason why.  Finally, his in-service shortness of breath and chest pains have clearly been attributed to his service-connected asthma by medical professionals in service.  

With that being said, there is no competent or credible evidence finding a link between the Veteran's currently diagnosed COPD and an event, injury, or disease incurred during service, or due to asbestos exposure.  Again, September 2011 examiner provided a very detailed opinion after extensive review of the Veteran's claims file, and physical examination of the Veteran.  Thus, this examiner's opinions are given more probative value than the lay evidence presented by the Veteran that has been found to lack either competence or credibility. 

The Board is not concluding that the Veteran was not exposed to asbestos during service, but without medical evidence of a disability due to that exposure, the claim must be denied.  Exposure to asbestos, in and of itself, is not considered a disability for VA purposes.

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed COPD in any way etiologically related to service-including exposure to asbestos.  Accordingly, the claim for service connection for this must be denied. VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lung disability due to asbestos exposure is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service-connected claims for left CTS and hypertension.

In 2002, the Veteran underwent an EMG at the VA Medical Center, following which he was diagnosed as having moderately severe left CTS.  In April 2010, the Veteran was afforded a VA peripheral nerves examination.  The examiner indicated that the Veteran's left CTS was unlikely related to his military service as he did not have any surgery on his left hand or wrist during service.  This opinion is inadequate with respect to secondary service connection.  

A September 2011 peripheral nerves examination did not include an opinion as to his left CTS.  In a May 2013 peripheral nerves examination, the examiner diagnosed the Veteran as having left CTS, status-post release and opined that "[t]hey do not have anything to do with the right hand or wrist."  This opinion is also inadequate with respect to secondary service connection.  

It does not appear that the Veteran was afforded a VA examination with respect to his hypertension claim as secondary to service-connected disabilities.  

As such, the Board finds that the Veteran's claims must be remanded for VA examinations to determine the nature and etiology of the claimed left CTS and hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his claimed hypertension. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should address the following inquries:

(a)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has hypertension that has been caused his military service?

(b)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has hypertension that has been aggravated by his military service? 

(c)  Is it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has hypertension that has been caused by a service-connected disability? 

(d)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has hypertension that has been aggravated by a service-connected disability? 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

2.  Schedule the Veteran for appropriate VA examination for his claimed left CTS. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should address the following inquiries:  

(a)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has left CTS that has been caused by his military service?

(b)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has left CTS that has been aggravated by his military service?

(c)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has left CTS that has been caused by a service-connected disability (his right hand/wrist disability)?  

(d)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has left CTS that has been aggravated by a service-connected disability (his right hand/wrist disability)?

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


